By the Court
Atwater, J.
The Toledo Novelty Works, the Plaintiff below, furnished certain materials under a contract with one James F. Heyward, for the erection of a building in St: Paul, known as “ Bernheimer’s Building,” and owned by Defendant Bernheimer. The materials were furnished for, and used in the erection of said building in 1859. Heyward,was the contractor with Defendant for the erection and completion of said building. The action was brought to recover of defendant the value o,f the materials, and to make the same a, lien upon the building. The cause was tried by tfie Court, who found in favor of Defendant. The Plaintiff appealed to this Court.
The Court found, as a conclusion of law, “ that the claim of Plaintiff, upon which this action is founded, is to be determined under the provisions of the act to create a lien in favor of mechanics, and others in certain cases, passed August 12; 1858 ; and that by the provisions of said act, no claim like the Plaintiff’s can be oris a lien upon the lots or land of the owner thereof; that a lien only can arise in favor of the original contractor, or those who may stand in his place, under the contract for the erection or repair of the building.”
There was no error in this conclusion of the Court below. Section one of the act of August 12, 1858, )(Comp. Stat., p. 696,) only gives a lien to the person performing the labor, or *121furnishing the materials, “ by virtue of a contract or agreement with the owner or agent thereof.” This clause does not appear in previous lien laws which had been in force in this State. For what object this limitation was made, is not very apparent. But a lien of this kind only exists’ by virtue of the statute. It is not a common law right, A person, to avail himself of it, must show himself within the provisions of the statute.
It is urged by Appellant,'that the lien law of March 20,185P> has never been repealed. That two statutes shall stand together, and both have effect, if possible ; for the law does not favor repeals by implication. This latter proposition may be true as matter of law, but is not applicable, I think, to the facts disclosed by the case. Section nineteen of the act of August 12, 1858, provides that “ all acts and parts of acts inconsistent hereunto are hereby repealed.” The act of March 20, 1858, gave a much inore extensive right of lien than that of August 12th, and therein is inconsistent with the latter. If nothing had been said in the act of August 12th, on the subject of repeal, the question would properly arise, whether the two could stand together, and force be given to the provisions of the act of March 12th. But the terms of section nineteen, above cited, leave no room for doubt that the Legislature intended to limit the right of lien to the persons named in the last act. The authorities cited only go to sustain the proposition stated by Appellant, and have no bearing upon the case, unless the principle itself is applicable.
The Appellant not being able to claim a lien, the next question presented is, whether the Defendant is liable personally upon the facts disclosed by the- case. The Court has found, as a conclusion of law, “ that no personal action can be maintained against the owner by a sub-contractor, or other person than those last aforesaid, unless it be shown that at the time of notifying said owner of the amount of the claim a8 required in said act, the said owner was indebted to the contractor on account of the work done, and to be done under the contract, or unless it be shown that the owner has colluded with his contractor in the manner set forth in section *122six of said act.” The Court also found as matter of fact, “ that there is no testimony sufficient to show what amount of balance (if any) was due or owing from (to ?) the said Heyward, or the said executrix, to (from?) the said Defendant on the said 12th day of October, 1859, or subsequently thereto, on account of said contract,” &c.
The answer in this case admits the contract set up in the complaint, but alleges a breach of the same on the part of the contractor, and denies nearly all the other substantial averments of the complaint. It claims that the said Heyward became indebted to the Defendant by the terms of said contract, in the sum of $2,000 as liquidated damages, which is claimed as an offset or counterclaim to any sum that might be due Heyward on the said contract.
The Appellant failed to prove that Heyward had erected the building in accordance with the terms of the contract. But he claims that inasmuch as the contract is admitted by the answer, the contract price being $13,500, and that the building was nearly completed on October 12, 1859, when the Defendant took possession of the same, and that it is shown that the price of completing the same by Defendant was only $1,900, the whole of the last payment, at least, ($3,600) was due the contractor, less the amount paid by Defendant, after he took possession.
But if the Appellant relies upon the contract to substantiate his claim, he must take it entire, and cannot claim those parts favorable while he rejects the balance. He cannot claim the stipulated price provided in the same, and at the same time ask to be relieved from the stipulation in regard to the breach of the same. The Appellant urges that the stipulated amount of two thousand dollars damages for breach of the contract, must be regarded as a penalty. If this be tine, it cannot avail the Appellant, inasmuch as it does not appear that Heyward, the party affected by the penalty, asks to be relieved from it. The Court certainly will not interfere to relieve him from the effect of his own agreement, until upon a proper presentation of the facts he asks for such relief. Bidwell vs. Whitney, 4 Minn., 76 ; Pross vs. Dahl, 6 Minn., 89. So far as the pleadings are concerned, there are no *123admissions that an/ amount was due Heyward, from the Defendant, at the time the Plaintiff served upon him notice of his claim, and the fact, if it exists, must be established by the evidence in the case. The case of Mason & Craig vs. Heyward, 3 Minn., 182, is not analogous to the one at bar, since here there is no dispute on the part of the contractor as to the amount of damages he should pay for the breach of hia contract.
Referring to the evidence, I see no ground to disturb the finding of the Court, “ that there is no testimony sufficient to show what amount or balance (if any) was due or owing to Heyward from the Defendant, on the said, 12th day of October, 1859, or subsequently thereto,” &c. All the evidence'we find on this point is contained in the testimony of Fitzpatrick, and is as follows, viz: “Prior to October 12, 1859, the first seven payments mentioned in the contract secondly set up in said complaint had been made and those sums paid. Said Wipperman was the agent of the Defendant to pay money on the contract between said Defendant and said Hey-ward, and 1'think he retained four or five hundred dollars back, out of the eighth or ninth of such payments mentioned in said contract. He also testified that it did not cost over nineteen hundred dollars to complete the building after the Defendant took possession* of it.
The complaint sets up that the contract required the pay. ments to be made in ten installments, as the work progressed. The last installment was the sum oí $3,600, to be paid upon the entire completion of the building. It appears that the first seven installments were paid prior to October 12,1859. When the-eighth and ninth were made does not appear, except that the witness states that Defendant paid, on the 12th of October, 1859, seven or eight hundred dollars, on bills furnished before that time. But it is not shown that this payment was made after service of notice of Plaintiff’s claim on Defendant," which is also alleged to have heen on the same day. The two thousand dollars stipulated damages for breach of the contract, and the $1,900 cost of finishing the building by Defendant, would exceed the amount of the 1-ast payment. I think it de-Tolved upon the Plaintiff to show that .there was an amount *124due from tbe Defendant to tbe contractor, at tbe time be served notice of bis claim upon Defendant, or that an amount subsequently became due upon, or on account of tbe contract. Having failed to show this, there was no error in tbe finding 'of tbe Court below, and tbe judgment must be affirmed.